DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-8, 10-18 are rejected based on their dependency.
The following claim element is vague and indefinite it is not clear what is set as the first registered pattern:  
“receive an input pattern;
set a first registered pattern among the registered patterns; …
perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns;”.
The examiner contacted the attorney’s office but was unable to reach an attorney.  The examiner recommends the applicant amend the claim as intended in the iterative process described in figure 3 and the specification in page 8 in which Non-set registered pattern is set as a first registered pattern; “Subsequently, the second calculator 117 sets a registered pattern, which is not yet set as a first registered pattern, among the registered patterns registered by the registerer 111 as the first registered pattern (Step S107)”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-8, 10-18 are rejected based on their dependency.
The following claim elements were not described in the original specification;
“receive an input pattern;
set a first registered pattern among the registered patterns; …
perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns;”.
“Subsequently, the second calculator 117 sets a registered pattern, which is not yet set as a first registered pattern, among the registered patterns registered by the registerer 111 as the first registered pattern (Step S107)”.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0278224) in view of Zhang et al. (US 2012/0230545) in view of Sato et al. (US 2011/0103695).

Regarding claim 1, Jaber teaches a calculation device comprising: a processor configured to: register a plurality of registered patterns comprising a set of a feature value extracted from an image, each pattern corresponding to an object target of a plurality of targets, the object target being extracted from a moving image (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects from a video image data, storing, and categorizing objects);
calculate a degree of closeness between the registered patterns using a normalized cross-correlation (see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation);
receive an input pattern (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects and categorizing objects);
set a first registered pattern among the registered patterns (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects and categorizing objects);
generate a category including the first registered pattern among the registered patterns and one or more second registered patterns having a highest degree of closeness with the first registered pattern among the registered patterns (see figure 1, para. 0063, 0096, where Jaber discusses classify images using the similarity between the candidate images determined by comparing the match scores of each candidate with the query image, or by performing matching between the images in the returned candidate set).
Jaber does not expressly teach receive an input pattern; calculate a first similarity value between the input pattern and the first registered pattern in the category; calculate one or more second similarity values between the input pattern and the one or more second registered patterns in the category, the one or more second similarity values being different from the first similarity value; calculate a combined similarity value in which the first similarity value and the one or more second similarity values are combined as a similarity value of the category; perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns; recognize that the input pattern belongs to the category based on the plurality of combined similarity values; and output the combined similarity values calculated.


 (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image);
calculate a first similarity value between the input pattern and the first registered pattern in the category (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image 24 are compared with facial region descriptor vectors 26 that are associated with a reference face image 28 to produce one or more facial recognition category specific matching scores);
calculate one or more second similarity values between the input pattern and the one or more second registered patterns in the category, the one or more second similarity values being different from the first similarity value (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image are compared with facial region descriptor vectors that are associated with a reference face image to produce one or more facial recognition category specific matching scores);
calculate a combined similarity value in which the first similarity value and the one or more second similarity values are combined as a similarity value of the category; recognize that the input pattern belongs to the category based on the plurality of combined similarity values (see para. 0015-0016, 0040, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result); and
output the combined similarity values calculated (see figure 1, para. 0015-0016, 0040, where Zhang discusses outputting the facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jaber in this manner in order to improve pattern recognition by comparing an input feature with multiple registered features and combining similarity scores to enhance the comparison result between the input and registered features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jaber, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating multiple similarity scores and performing the recognition by comparing the input feature with registered features.  The Jaber and Zhang systems perform pattern recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Jaber and Zhang do not expressly teach perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns.
However, Sato teaches perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns (see figure 2, para. 0062, where Sato discusses determining whether all face patterns have been processed, if not the system returns to the pattern identification process and performs pattern registration on the new pattern).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber and Zhang with Sato to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jaber and Zhang in this manner in order to improve pattern recognition by comparing an input feature with multiple registered features and combining similarity scores to enhance the comparison result between the input and registered features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jaber and Zhang, while the teaching of Sato continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating multiple similarity scores and performing the recognition by comparing the input feature with registered features.  The Jaber, Zhang, and Sato systems perform pattern recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding device.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663